        Case 1:19-cv-08034-ALC-OTW Document 85 Filed 03/17/21 Page 1 of 11




       UNITED STATES DISTRICT COURT
       SOUTHERN DISTRICT OF NEW YORK
                                                                                        Case No. 1:19-cv-08034-
                                                                                        ALC-OTW
       JENNIFER BAWDEN,
                                                                                        MEMORANDUM OF
                                                                                        LAW IN SUPPORT OF
                                            Plaintiff,                                  PLAINTIFF’S MOTION
                                                                                        TO STRIKE
                         - against -                                                    DEFENDANT’S
                                                                                        ANSWER
       DAVID K. TOWNES,

                                            Defendant.

                              NATURE OF MOTION AND RELIEF SOUGHT

            Plaintiff, by and through her attorneys, Derek Smith Law Group, PLLC, hereby moves

 this Court to strike the defendant’s Answer pursuant to Fed. R. Civ. P. 37(b)(2)(A)(iii), or in the

 alternative to strike all of defendant’s affirmative defenses1, as he has violated the Court’s

 directives regarding discovery and has failed to cooperate in discovery through a failure to

 produce Rule 26(a) Initial Disclosures and has failed to respond to Plaintiff’s discovery

 demands. Plaintiff’s counsel has expended a significant amount of time and resources repeatedly

 following up and attempting to work with Defendant Townes in good faith, to no avail.

 Additionally, Plaintiff asks this Court to grant attorney’s fees and costs in preparing this motion,

 especially if Defendant Townes manages to comply with this Court’s orders and his discovery

 obligations after these motions have been filed.

                                                    BACKGROUND
      A. Relevant Facts and Procedural History to Illustrate Defendant’s Townes’ Blatant

          Disregard for the Discovery Process.

          Throughout discovery in this matter, Defendant has consistently failed to engage in the

discovery process. Plaintiff commenced this action by filing a complaint on August 28, 2019. Since


 1
     Defendant’s Answer as filed does not appear to state any viable affirmative defenses.

                                                                1
     Case 1:19-cv-08034-ALC-OTW Document 85 Filed 03/17/21 Page 2 of 11




 then, Defendant Townes has engaged in a pattern of non- cooperation which justifies sanctions,

 namely, the striking of his answer.

       Plaintiff’s counsel and Defendant Townes appeared for a status conference on October 20,

2020 [Dkt. 70]. At this conference, this Court ordered counsel for plaintiff to meet and confer with

defendant and file a revised 26(f) Case Management Plan, by December 1, 2020. Additionally,

this Court ordered the parties to exchange initial disclosures by December 18, 2020. This Court

and plaintiff’s counsel served defendant with these Orders. During this hearing, Defendant Townes

stated regarding his 900 Park Avenue, New York, New York 10075 address for service, “I think

that address is bulletproof.” (See Exhibit A).

       On November 24, 2020, plaintiff’s counsel sent an email communication to defendant

asking for his input and requesting a phone call to meet and confer. (See Exhibit B). A few

moments later, Plaintiff’s counsel called Defendant Townes to discuss the 26(f) report. During the

phone call, Defendant Towns simply stated, in sum or in substance, “a lawsuit will be filed against

the other party” and hung up the phone. Plaintiff’s counsel called Defendant Townes back

immediately, but he did not pick up the call. Plaintiff’s counsel followed up with an email

memorializing the conversation, to which Defendant Townes did not respond. (See Exhibit C). On

November 30, 2020, Plaintiff’s counsel sent another email to Defendant Townes asking for input

on the 26(f) report dates. (See Exhibit D).

       After the email, plaintiff’s counsel called defendant wherein, during the phone call,

defendant verbally agreed to certain dates on the 26(f) report. Plaintiff’s counsel followed up with

an e-mail memorializing the call, providing defendant a copy of the 26(f) report that was agreed

to by the parties. (See Exhibit E). Plaintiff’s counsel then filed the 26(f) report on December 1,

2020 as ordered by the Court. [Dkt. 76].




                                                 2
     Case 1:19-cv-08034-ALC-OTW Document 85 Filed 03/17/21 Page 3 of 11




       The 26(f) Discovery Plan Report contained the following dates, amongst others, as agreed

 upon by and between plaintiff’s counsel and defendant [Dkt. 76]:

                     I. All Depositions completed by April 1, 2021
                    II. Initial Requests for Documents must be made by January 15, 2021
                   III. Responses to Requests for Documents must be made by March 1, 2021
       This Court approved the 26(f) Discovery Plan Report and Ordered the parties to file a joint

letter on January 14, 2021, informing the Court about the status of discovery and any outstanding

disputes. The Court mailed this Order to Defendant Townes at 900 Park Avenue, New York, NY

10075, as did Plaintiff.

       On December 18, 2020, Plaintiff served Defendant Townes with Plaintiff’s 26(a) Initial

Disclosures via electronic mail. (See Exhibit G). Plaintiff also served Defendant Townes with the

same 26(a) Initial Disclosures by USPS Certified Mail. (See also Exhibit G). Defendant Townes

has failed to serve Plaintiff with his 26(a) Initial Disclosures as required by FRCP Rule 37.

       On January 13, 2021 at 1:22 p.m., Plaintiff’s counsel e-mailed defendant confirming that

he had already called defendant that same day and left a voicemail. Plaintiff’s counsel asked

defendant to provide a status update on the production of his Rule 26(a) Initial Disclosures.

Plaintiff’s counsel also asked defendant to provide input into the joint letter due on January 14,

2021 regarding the status of discovery. Plaintiff’s counsel attached to this e-mail a copy of

Plaintiff’s Rule 26(a) Initial Disclosures, this Court’s Scheduling Order [Dkt. 77], and a draft of

the joint discovery status letter due January 14, 2021. (See Exhibit H).

       On January 14, 2021, Plaintiff’s counsel once again e-mailed Defendant Townes to inquire

about whether Defendant Townes has any input into the joint letter. (See Exhibit I). Several hours

later, Plaintiff’s counsel filed the joint status letter and advised the Court that Defendant Townes

had not contributed to the joint status letter and that he had failed to produce Rule 26(a) Initial

Disclosures, as well as advising the Court that Plaintiff’s counsel did not expect to receive


                                                 3
     Case 1:19-cv-08034-ALC-OTW Document 85 Filed 03/17/21 Page 4 of 11




 defendant’s discovery requests. [Dkt. 78]. Plaintiff’s counsel sent another email to defendant

 Townes, providing him with a copy of the Joint Status Letter that was filed. (See Exhibit J)

Defendant Townes responded stating, “I will not be able to respond until Monday. Thus the letter

as it stands does not have my approval. Please standby.” (See Exhibit K). Plaintiff’s counsel

informed Defendant Townes that the letter had already been filed. (See Exhibit L) Defendant’s

response to this email certifies without doubt his ability to access, read, and respond to his emails

through his email account.

       On January 15, 2021, Plaintiff’s counsel served defendant with Plaintiff’s First Set of

Documents Demands and Plaintiff’s First Set of Interrogatories by email and USPS. Defendant

Townes failed to serve Plaintiff with any document demands in accordance with the 26(f)

Discovery Plan Report. (See Exhibit M).

       On January 19, 2021, this Court endorsed the letter motion Plaintiff filed and warned

Defendant Townes to “serve his initial disclosures by February 2, 2021. Defendant is warned that

failure to comply with his discovery obligations may result in a recommendation that his answer

be stricken and a default judgment be entered against him…” [Dkt. 79]. Plaintiff properly served

Defendant and filed Affirmations regarding same. The order was also mailed to defendant by the

Court clerk. [Dkt. 80]. (See also Exhibit N).

       Plaintiff’s counsel contacted defendant by email again on February 10, 2021, to inquire

about the status of the Rule 26(a) disclosures which were now almost two months overdue. (See

Exhibit O). Defendant did not respond to this inquiry. Plaintiff’s counsel contacted defendant again

on February 11, 2021, and provided a drafted joint status letter as ordered by the Court, and asked

for defendant’s input. (See Exhibit P) Defendant did not respond to the email inquiry. On February

12, 2021, plaintiff filed a status report regarding the status of discovery and moved the Court for

leave to strike defendant’s answer for a willful failure to comply with discovery obligations. [Dkt.



                                                 4
     Case 1:19-cv-08034-ALC-OTW Document 85 Filed 03/17/21 Page 5 of 11




  81]. Plaintiff sent the filed version of this status report to defendant by email. (See Exhibit Q).

  In response to Plaintiff’s application, this Court issue a strict order regarding compliance with

discovery obligations:

                “ORDER: It is HEREBY ORDERED that Defendant serve his Rule 26(a) Initial
        Disclosures to Plaintiff by March 10, 2021. If Defendant continues to fail to comply with
        his discovery obligations, it is FURTHER ORDERED that: Plaintiff's motion to strike
        Defendant's answer is due by March 17, 2021; Defendant's opposition due by April 19,
        2021; Plaintiff's reply due by May 4, 2021. Plaintiff is directed to serve a copy of this Order
        by email and mail on Defendant within three days of this Order and file proof of service.
        The Clerk of Court is respectfully directed to mail a copy of this Order and the docket sheet
        to the pro se Defendant.”

[Dkt. 82]. This order was mailed to defendant by the clerk as well as served upon him by Plaintiff’s

counsel via electronic mail in accordance with the Court’s order. [Dkt. 83].

        Defendant’s failure to provide just a simple Rule 26(a) Disclosure, one of the basics

required under the FRCP, completely stalls this case and prevents plaintiff from examining

relevant documents and witnesses. Defendant’s failure to serve Plaintiff with discovery demands

and his failure to respond to Plaintiff’s discovery demands practically guarantees that Plaintiff

continues to wait by the sidelines, while she is ready to prosecute her claims against him.

Defendant’s continued practice of failing to respond to FRCP discovery guidelines, his non-

cooperation with Plaintiff’s counsel, and his willful failure to engage in the discovery process have

caused unnecessary delay in the timely administration of this matter. For the foregoing reasons,

sanctions are justified.

                                           DISCUSSION

        Under Rule 37 of the Federal Rules of Civil Procedure, among other sanctions, the Court

may “strik[e] pleadings in whole or in part” for a party’s failure to comply with the Court’s

discovery order. Fed. R. Civ. P. 37(b)(2)(A)(iii); see Worldcom Network Servs., Inc. v. Metro

Access, Inc., 205 F.R.D. 136, 143 (S.D.N.Y. 2002) (“[S]anctions are permissible under Rule

37(b)(2) when a party fails to comply with a court order, regardless of the reasons.”). In addition,

                                                  5
     Case 1:19-cv-08034-ALC-OTW Document 85 Filed 03/17/21 Page 6 of 11




 this Rule provides that in lieu or in addition to other orders “the court shall require the party

 failing to obey the order or the attorney advising that party or both to pay the reasonable

expenses, including attorney's fees, caused by the failure, unless the court finds that the failure was

substantially justified or that other circumstances make an award of expenses unjust.” Id. Courts

have inherent authority to set and enforce deadlines for the management of litigation. See Car–

Freshner Co. v. Air Freshners, Inc., No. 10 Civ. 1491(GTS), 2012 WL 3294948, at *3 (N.D.N.Y.

Aug. 10, 2012).

       A trial court has broad discretion in imposing sanctions under Rule 37. See National

Hockey League v. Metropolitan Hockey Club, 427 U.S. 639, 642, 96 S.Ct. 2778, 49 L.Ed.2d 747

(1976). In determining whether sanctions are appropriate pursuant to Rule 37, the Court looks to

certain factors, including, inter alia: (a) willfulness or bad faith of the noncompliant party; (b) the

duration of the period of noncompliance; and (c) prejudice to the moving party. See, e.g., Bambu

Sales, Inc. v. Ozak Trading Inc., 58 F.3d 849, 852-54 (2d Cir. 1995); Am. Cash Card Corp. v.

AT&T Corp., 184 F.R.D. 521, 524 (S.D.N.Y. 1999).

       As set forth in Burke v. ITT Automotive, Inc., 139 F.R.D. 24 (W.D.N.Y.1991), in crafting

an appropriate sanction courts consider: (1) the history of the failure to comply with court orders;

(2) whether the party violating the order was given adequate time to comply with it; (3) the

effectiveness of alternative sanctions; (4) whether the noncomplying party was warned of and

given an opportunity to argue against the proposed sanction; (5) the prejudice to the adversary

caused by the failure to comply; (6) whether the documents at issue would normally be readily

obtainable; and (7) the extent of the party's personal responsibility.

   A. Willfulness

       “‘Noncompliance with discovery orders is considered willful when the court’s orders have

been clear, when the party has understood them, and when the party’s non-compliance is not due



                                                  6
      Case 1:19-cv-08034-ALC-OTW Document 85 Filed 03/17/21 Page 7 of 11




 to factors beyond the party’s control.’” Davidson v. Dean, 204 F.R.D. 251, 255 (S.D.N.Y. 2001)

 (quoting Baba v. Japan Travel Bureau, Int’l, Inc., 165 F.R.D. 398, 402-03 (S.D.N.Y. 1996), aff’d,

111 F.3d 2 (2d Cir.1997)).

        In the present case, the Court’s orders2 to defendant have been clear and unambiguous,

having been made on multiple occasions. The aforementioned orders have been made via

telephonic conferences and via written order by this Court, which the clerk has mailed to defendant

at the “bulletproof” address he provided during a recorded telephonic conference, on the record.

The orders have been served on defendant, repeatedly, through e-mail and certified mail, by this

Court and by plaintiff’s counsel. Defendant has not once requested an extension of time from

plaintiff’s counsel or the Court regarding any discovery deadlines or orders. Most importantly,

despite the warnings and orders, defendant has not presented good cause to plaintiff’s counsel or

this Court explaining his abysmal failure to comply with his discovery obligations as a defendant

under the FRCP and to comply with this Court’s clear and unambiguous orders.

     B. Period of Noncompliance

        As illustrated above, the period of noncompliance has been since December 18, 2020,

which is when the Rule 26(a) disclosures became due. It is to be reminded that Defendant has

failed to comply with additional discovery protocols including collaboration on 26(f) reports, a

failure to serve Plaintiff with discovery demands, and a failure to respond to Plaintiff’s discovery

demands. Accordingly, the period of noncompliance has been pervasive; significantly impacting

plaintiffs’ effort to prosecute this case and adding to the delay which this case has already incurred

due in part to defendant’s actions requiring Plaintiff to move for contempt against him. This Court




 2
  The Court has ordered defendant to comply with discovery obligations and warned defendant two times that a failure to
 comply may result in his answer being stricken, on January 19, 2021, and again on February 24, 2021. These orders were
 mailed to defendant by the Court and emailed by counsel for plaintiff.

                                                            7
     Case 1:19-cv-08034-ALC-OTW Document 85 Filed 03/17/21 Page 8 of 11




 has already warned the defendant on multiple occasions that he must comply with orders, and

 now it appears as though defendant’s participation in this matter has ceased.

       As of the filing of this motion, defendant’s Rule 26(a) disclosures are 88 days past due, his

discovery demands are 60 days past due, and his responses to Plaintiff’s January 15, 2021

discovery demands are 15 days past due. Defendant has constructively abandoned his defense of

these claims.

   C. Prejudice to the Moving Party

       As this matter was commenced on August 28, 2019, it has been close 566 days since the

complaint was filed and Plaintiff is still not in possession of any substantive discovery, or attempts

at providing discovery, by defendant. As time goes on, people’s memories will fade and documents

may be lost or misplaced. Individuals move and become harder to locate and depose, requiring

further costs and delay. More importantly, Plaintiff has been ready to prosecute her claims since

she filed this lawsuit, and this delay tactic by defendant only serves to preclude her from seeking

the justice she deserves. Even considering if defendant were to miraculously begin complying with

this Court’s orders now, he will continue to delay and ignore this Court’s orders, just as he has

before. Accordingly, this Court should impose sanctions on defendant to prevent him from further

non-compliance with his discovery obligations.

   D. Alternative Sanctions

       Should this Court not be inclined to strike defendant’s answer, plaintiff respectfully moves

this Court to enforce other sanctions on defendant in the interim, including, but not limited to those

available under Rule 37 (b)(2)(A) such as: precluding the defendant from bringing counterclaims,

precluding the defendant from supporting or opposing designated claims or defenses, precluding

the defendant from introducing matters into evidence, and rendering a default judgment against

the defendant.



                                                  8
     Case 1:19-cv-08034-ALC-OTW Document 85 Filed 03/17/21 Page 9 of 11




         Under the Burke analysis, this Court will be absolutely justified in awarding the harshest

 sanctions against defendant. Defendant has failed to comply with Court orders in the past,

requiring plaintiff to file a motion for contempt in 2019. Defendant has been given adequate time

(and countless warnings) to comply with his failures in discovery, including mailings from this

court and multiple mailings and emails from plaintiff’s counsel asking for updates and warning

about the ramifications of continued failures to cooperate with discovery. Albeit appearing pro se,

it is surely not the job of Court to hold defendant’s hand through the litigation process, particularly

after the Court explained to the defendant how to engage with Pro Se Office. It would be one

thing if defendant had not met deadlines and contacted counsel to ask for extensions, however that

is not the case here. Defendant has abandoned his defense of this matter.

       While lesser sanctions may be considered if the defendant was present to defend the case,

it appears as though Defendant Townes has completely skirted his responsibilities required under

FRCP. Thus, the only adequate sanction is the striking of defendant’s answer from the record. As

is evident from the docket, defendant was given more than enough time to prepare for discovery

and for any proposed sanctions. The telephonic conference, held on October 20, 2020, gave

defendant almost two months prior to his Initial Disclosures becoming due to prepare them. This

Court even asked defendant to visit the Court’s website and the Pro Se office.

       Plaintiff is undoubtedly prejudiced by defendant’s failure to comply with his discovery

obligations: her case is now stalled and requires motion practice in order to protect her interests

and effectuate timely prosecution of her claims against defendant. Defendant has confirmed, on

the record, his personal address, and thus he cannot argue that he has not been properly served or

is unaware of this Court’s very clear and unambiguous orders. Even despite this Court’s many

requests that defendant create an account with ECF to receive electronic filings, he has failed to

do so. In fact, defendant response to plaintiff’s counsel’s email on January 14, 2020 is evidence



                                                  9
    Case 1:19-cv-08034-ALC-OTW Document 85 Filed 03/17/21 Page 10 of 11




 that defendant is aptly aware of the deadlines in this case and has actively chosen to disregard

 them. He has not asked for an extension from plaintiff’s counsel nor has he applied to the court

for extensions or provided good cause as to why he has failed to comply with his discovery

obligations and his court’s orders. Accordingly, no sanction is more appropriate than having his

answer stricken from the record and allowing plaintiff to move for default and attorney’s fees.

                                           CONCLUSION

         Based on the foregoing, Plaintiff respectfully requests that this Court enter an

Order:

         (i)     For sanctions pursuant to Rule 37 of the Federal Rules of Civil Procedure
                 striking Defendant Townes’ answer to Plaintiff’s August 28, 2019
                 complaint;
         (ii)    For sanctions precluding Defendant from filing crossclaims or
                 counterclaims against Plaintiff;
         (iii)   For sanctions precluding Defendant from asserting affirmative defenses to
                 Plaintiff’s causes of action;
         (iv)    For sanctions precluding Defendant from objecting to discovery;
         (v)     Granting Plaintiff’s counsel leave to file a motion for attorney’s fees in
                 preparing this motion to strike and for costs in service of same;
         (vi)    For such other and further relief as this Court may deem just and proper.

 Dated: New Rochelle, New York
        March 17, 2021

                                                         DEREK SMITH LAW GROUP, PLLC

                                                 By:      /s/ Danilo Bandovic
                                                         Danilo Bandovic, Esq.
                                                         Attorneys for Plaintiff
                                                         1 Penn Plaza, Suite 4905
                                                         New York, New York 10801
                                                         (212) 587-0760


         TO:


                                                    10
Case 1:19-cv-08034-ALC-OTW Document 85 Filed 03/17/21 Page 11 of 11




       David K. Townes
       900 Park Avenue
       New York, NY 10075
       And via email to davidtownes@pobox.com




                                   11
